Name: COMMISSION REGULATION (EC) No 1618/96 of 8 August 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 200/12 ran Official Journal of the European Communities 9 . 8 . 96 COMMISSION REGULATION (EC) No 1618/96 of 8 August 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund of refunds without restriction in response to applications submitted since 5 August 1996; whereas a reducing factor should, accordingly, be applied to the quantity of hazel ­ nuts in shell applied for on 5 August 1996, and applica ­ tions for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 121 /96 (3) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 127 tonnes of hazelnuts in shell in Annex I to Regulation (EC) No 1121 /96, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for hazelnuts in shell for which applications are submitted on 5 August 1996 pursuant to Article 1 of Regulation (EC) No 1121 /96 shall be issued for 18,51 % the quantity applied for. Applications for export licences with advance fixing of the refund for the above product submitted after 5 August 1996 and before 24 September 1996 shall be rejected. Article 2 This Regulation shall enter into force on 9 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1996. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68 . (2) OJ No L 280, 23. 11 . 1995, p. 30. 0 OJ No L 149, 22. 6. 1996, p. 11 .